258 Md. 385 (1970)
266 A.2d 20
HALL
v.
TRICHE
[No. 399, September Term, 1969.]
Court of Appeals of Maryland.
Decided June 4, 1970.
The cause was argued before HAMMOND, C.J., and BARNES, McWILLIAMS, SINGLEY and SMITH, JJ.
Charles D. Sanger, Jr., for appellant.
Charles H. Mayer, with whom was J. Ambrose Kiley on the brief, for appellee.
PER CURIAM:
This is an action for custody of two minor children brought by the mother, the appellant, against the father, the appellee. The chancellor (Moore, J.) awarded custody to the father. We shall affirm that action.
Separation of the parties was followed by a Nevada divorce procured by the mother. Both parties have remarried. The agreement entered into at the time of the separation left the children with the father until the end of that school year "because both parties desire[d] not to disrupt the [then] school year". The agreement provided that in the event the parties could not thereafter agree as to the custody either party "[might] apply to a court of competent jurisdiction to determine the permanent custody of the * * * two children". The chancellor in a careful and well-reasoned opinion awarded custody to the father.
The matter must be considered under Maryland Rule 886 a and our repeated references to the effect that the ultimate test in child custody cases is the best interest and welfare of the children, Goldschmiedt v. Goldschmiedt, 258 Md. 22, 265 A.2d 264 (1970); Krebs v. Krebs, 255 Md. 264, 266, 257 A.2d 428 (1969); Fanning *387 v. Warfield, 252 Md. 18, 248 A.2d 890 (1969), and cases cited in each.
No useful purpose would be served in reviewing in this opinion the evidence before the chancellor. Suffice it to say that after careful consideration of the entire record we are not persuaded that he erred.
Decree affirmed, appellee to pay the costs.